Citation Nr: 0113405	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-11 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a 
need for regular aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from August 1969 to September 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Portland, Oregon Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that while this case was in appellate status, 
the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103, 5103A), became law, 
effective on November 9, 2000.  This law imposed additional 
duties and obligations on the VA in developing claims.  

However, in the present case, the veteran has identified all 
pertinent medical evidence and the evidence so identified has 
been obtained and considered by the RO.  The veteran also has 
been informed of the type of evidence needed to establish his 
claim through the statement of the case and its supplement.  

The record shows that the veteran has been made aware of the 
evidence considered by the RO and the bases for its decision.  
He has been well informed of the requirements for the benefit 
that he seeks, but he has not even suggested or is it shown 
that additional evidentiary development would be beneficial 
in this regard.  The limitation's imposed on the veteran by 
his service connected-disabilities during the period in 
question are well established in the present record and 
additional examination or other development would serve no 
useful purpose.  

On review, the Board finds the present record to be complete 
and that the veteran has been informed of all relevant 
aspects of his claims.  Thus, there is no indication that any 
additional evidentiary or procedural development including 
under the VCAA would be beneficial to the veteran in 
prosecuting his claim.  Accordingly, the case is ready for 
Board review at this time without a need for further 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran is neither blind nor a patient in a nursing 
home.  

3.  It is not shown at any time that the veteran required 
regular personal assistance from others in performing the 
activities of daily living or in order to protect himself 
from hazards or dangers incident to his daily environment.  

4.  The veteran has not been shown to be bedridden or 
confined to the premises of his house.  


CONCLUSION OF LAW

The criteria for a special monthly compensation on account of 
the need for regular aid and attendance or on being 
housebound have not been met.  38 U.S.C.A. 
§§ 1114(l)(s), 5107(a) (West 1991 & Supp. 2000), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107) (West 1991); 38 C.F.R. §§ 3.350, 3.352 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran seeks aid and attendance or housebound benefits 
for a period from January 1999 to September 1999, when he was 
awarded a total rating under 38 C.F.R. § 4.30 based on 
treatment of his service-connected residuals of shrapnel 
wounds of the left lower extremity.  

His service-connected disabilities, with the exception of an 
abdominal skin graft with subsequent ventral hernia repair 
(10 percent), are limited to the left lower extremity.  They 
are currently classified as left tibia osteomyelitis (20 
percent); arthrodesis left ankle with absence terminal five 
inches of left fibula (40 percent); injury Muscle Group XIII 
with retained foreign body (10 percent); residuals left thigh 
skin graft (0 percent); and multiple shell fragment scars 
left leg and foot (0 percent).  His current combined rating 
is 60 percent.  

In December 1998, the veteran was seen at a VA facility for 
an ulcer of the left foot.  In mid-January 1999, the veteran 
was hospitalized for a week receiving a Hickman shunt.  On 
discharge, a diagnosis of osteomyelitis was reported.  A 
January 1999 statement from the treating VA physician stated 
that the veteran was not to return to work for a minimum of 
six weeks as he was being treated for chronic ulceration and 
osteomyelitis.  Subsequent VA outpatient records show that 
the veteran was being treated with medications in an attempt 
to resolve his ulceration and osteomyelitis.  

The veteran was hospitalized in early May 1999 at which time 
he underwent a skin graft from his left thigh to the open 
wound of the left ankle.  The graft was successful and the 
veteran was discharged to home on May 11, 1999 with 
restrictions.  The record shows the veteran was placed on 
restrictions to assure the success of the graft.  A VA 
plastic surgeon noted that the veteran would need at least 
three months to recover from the surgery.  

A statement in support of aid and attendance benefits was 
received from a VA treating physician in May 1999.  He noted 
that the veteran had been placed on complete bed rest, 
although he could use crutches to go to the bathroom.  He 
further noted that because the veteran was abed that this 
interfered with his performance of routine daily activities.  

VA outpatient follow-up records for June, July and August 
1999 showed the veteran's convalescence was uneventful with 
no significant problems of the left lower extremity reported.  
In August 1999, the veteran was cleared by orthopedics for 
return to work.  

A series of rating actions, resulted in the veteran receiving 
a total rating under 38 C.F.R. § 4.30 from January 1999 to 
August 31, 1999, but being denied SMC based on a need for 
regular aid and attendance or for being housebound.  

The following will be accorded consideration in determining 
the need for regular aid and attendance (Sec. 3.351(c)(3): 
inability of claimant to dress or undress himself (herself), 
or to keep himself (herself) ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the  back, etc.); inability of claimant to 
feed himself (herself) through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which  requires care or assistance on a regular basis to 
protect the claimant  from hazards or dangers incident to his 
or her daily environment.  "Bedridden" will be a proper 
basis for the determination.  For the purpose of this 
paragraph "bedridden"' will be that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R § 3.352(a).  

The special monthly compensation provided by 38 U.S.C.A. 
1114(s) is payable where the veteran has a single service-
connected disability rated as 100 percent and,  (1) Has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or  
(2) Is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  

Analysis

The veteran seeks SMC based on a need for aid and attendance 
during a period from January to September 1999 while being 
treated for service-connected disability.  He argues that his 
spouse provided necessary aid and attendance during this 
period and that SMC is warranted.  Only the veteran's 
service-connected disabilities may be considered in reaching 
such determination.  In the present case, as noted above, the 
veteran's service-connected disabilities primarily involve 
the left lower extremity.  

In support of his claim for aid and attendance, the veteran 
has furnished a medical statement from a VA physician 
indicating that he could not perform self-care functions 
without aid because he was confined to his bed.  While aid 
and attendance may be awarded where the claimant is 
permanently bedridden, such is not the case here.  Here, the 
veteran was confined to bed on a temporary basis for 
convalescence purposes and as such does not meet the criteria 
for "bedridden".  As noted in the regulation, the fact that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice to meet the aid and attendance criteria.  

The record also shows that the veteran's only significant 
impairment involved his left lower extremity and such limited 
impairment would not preclude him from performing most daily 
activities on a regular basis.  There is no demonstration 
that the veteran has been prevented from performing the 
routine activities of daily living as a result of his 
service-connected disabilities.  In this regard, the record 
clearly shows that the veteran has full use of his other 
three extremities and could ambulate with crutches.  The 
attribution of an inability to perform routine activities to 
the veteran's service-connected disabilities is clearly not 
supportable by the clinical findings of record.  While we 
have considered the statement of the VA physician, his 
reported findings do not meet the regulatory criteria to 
award the benefit sought.  The veteran's contention with 
respect to the assistance rendered by his spouse has also 
been considered, but the question before us is whether the 
veteran was in need of such assistance due to his service-
connected disabilities and the answer to that question is 
that he was not.  Finally, the veteran has neither claimed 
nor is it shown that he is unable to protect himself from the 
daily hazards of his environment.  Accordingly, the claim for 
SMC based on a need for regular aid and attendance must be 
denied.  

Special monthly compensation is also payable to an individual 
who is not in need of regular aid and attendance, but who, in 
addition to having a single permanent disability rated 100 
percent disabling, (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of disability or disabilities.  This requirement is 
met when the veteran is substantially confined to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his or her lifetime.  

Insofar as housebound benefits are concerned, the law and 
regulations require that the veteran have a single disability 
rated or ratable as 100 percent disabling.  In the present 
case, the veteran does not meet the prerequisite of having a 
single permanent disability rated as 100 percent disabling 
and therefore he fails to qualify for housebound benefits.  
While the veteran has been awarded temporary total ratings of 
100 percent under 38 C.F.R. § 4.30, he has never been in 
receipt of a permanent 100 percent rating.  Thus, the veteran 
does not meet the threshold requirement for entitlement to 
housebound benefits.  Since the qualifying criteria for 
payment of special monthly compensation based on being 
housebound have not been met, this claim must also be denied.  
The Board would also note in passing that the evidentiary 
record fails to establish that the veteran is, in fact, 
housebound.  

There is not an approximate balance of positive and negative 
evidence regarding the issues on appeal, so as to warrant 
application of the doctrine of benefit of doubt. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

SMC based on the need for aid and attendance or on being 
housebound is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

